Citation Nr: 1043732	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-06 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral arm numbness, 
to include as secondary to mitral valve prolapse. 

2. Entitlement to service connection for insomnia, to include as 
secondary to mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1994 to August 
2005.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office.   

While the supplemental statement of the case lists additional 
issues other than the two addressed in this decision, 
communication from the Veteran contained in March 2007 and 
October 2009 VA Form 9 statements makes it clear that she only 
wishes appellate review of the issues of entitlement to service 
connection for bilateral arm numbness and insomnia, and the 
presentations of the Veteran's representative have also been 
limited to these two issues.  As such, the adjudication below is 
limited to the issues of entitlement to service connection for 
bilateral arm numbness and insomnia.


FINDINGS OF FACT

1.  The evidence establishes that the Veteran's complaints of 
bilateral arm numbness and of insomnia are manifestations of 
mitral valve prolapsed, for which service connection has already 
been granted, and are not manifestations of a seprate disability 
for which service connection can be granted. 

2.  A current disability due to insomnia is not shown. 


CONCLUSIONS OF LAW

1.  A current disability due to bilateral arm numbness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Insomnia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in her claims.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained.  These reports 
as well as the reports from VA examinations in October 2005 
contain sufficient clinical findings to determine whether the 
Veteran has a current disability due to bilateral arm numbness 
and or insomnia due to service connected disability.  As there is 
otherwise no indication that there are additional records that 
need to be obtained that would assist in the adjudication of the 
claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In general, applicable laws and regulations provide that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment reports in pertinent part reflect 
complaints of arm pain and numbness associated with mitral valve 
prolapse, a condition for which service connection was granted in 
December 2005.  The Veteran asserts that service connection for 
arm pain and numbness is warranted as secondary to mitral valve 
prolapse with application of 38 C.F.R. § 3.310.  Pertinent post 
service evidence to this claim is reflected on the findings from 
a VA general medical examination conducted in October 2005 that 
showed good peripheral pulses, no edema, brisk reflexes to 2/4 
and no sensory deficits in the upper extremities.  

With respect to insomnia, the Veteran asserts that this condition 
is the result of mitral valve prolapse, and that service 
connection for this condition on a secondary basis is also 
warranted.  The Veteran did complain about difficulty with sleep 
associated with mitral valve prolapse during service in May 1997.  
She also described having problems sleeping due to back pain 
during service in February and March 2005.  The separation 
examination did not reflect a medical diagnosis of insomnia; the 
medical history collected at separation shows the Veteran 
reporting that she did not have "frequent trouble sleeping."  

After service, the Veteran described her sleep as being "okay" 
at an October 2005 VA psychiatric examination.  The VA general 
medical examination conducted in October 2005 showed the Veteran 
reporting that she had insomnia in the past due to chest pain 
associated with mitral valve prolapse but that she had no current 
problems with insomnia.  Post-service VA outpatient treatment 
records dated from 2007 through 2009 include a medical diagnosis 
of mitral valve disease, but do not reflect complaints of or 
assignment of a medical diagnosis of insomnia or arm numbness.

The Board must give due consideration to the Veteran's lay 
statements as to onset and causation of arm numbness and 
insomnia.  Whether the Veteran's lay statements are the type of 
evidence that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may be 
competent to satisfy any necessary evidentiary hurdles, depends 
on the type of disability claimed.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

The Board finds no reason to doubt the credibility of the 
Veteran's statements that she experiences symptoms of arm 
numbness due to her mitral valve prolapse or that she sometimes 
has insomnia.  The Board further acknowledges that the Veteran is 
competent to describe symptoms she experiences.  Although she is 
competent to describe symptoms, there is no indication that she 
is competent to determine whether the symptoms are a 
manifestation of a disorder other than mitral prolapse or 
constitute a disability for which a separate grant of service 
connection may be awarded, separate from the grant of service 
connection for mitral prolapse.  The Veteran is not competent to 
determine whether arm numbness or insomnia constitute disorders 
which are secondary to but separate from mitral valve prolapse.  

There is no medical diagnosis of insomnia or arm numbness.  There 
is no medical assessment that the Veteran has a disorder, other 
than mitral valve prolapse, that is manifested by arm numbness or 
insomnia.  No complaint of insomnia or arm numbness is noted in 
the reports from the October 2005 VA examination, or in any later 
VA examination or other clinical evidence of record.  

Service connection has already been granted for mitral valve 
prolapse.  To the extent that the Veteran's arm numbness or her 
insomnia is a symptom of, or associated with, mitral valve 
prolapse, service connection has already been granted for the 
medical disorder encompassing those symptoms.  The Board is not 
authorized to grant service connection separately for specific 
symptoms of mitral valve prolapse, where service connection has 
already been granted for the disability causing the symptoms.  
38 C.F.R. § 4.14 (pyramiding, that is, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided).

The Veteran contends that she should be granted service 
connection for insomnia or arm numbness secondary to mitral valve 
prolapse.  However, the statutes governing veterans' benefits 
authorize service connection only for "disability."  A symptom, 
such as arm numbness, is not defined as a "disability."  The 
Veteran has not shown that there is any current disability, such 
as underlying pathology, associated with these complaints, except 
to the extent that the symptoms are associated with mitral valve 
prolapse.  In this regard, service connection cannot be granted 
for a symptom such as numbness if there is no medical evidence of 
a disability associated with the condition.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.").  

As noted above, establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  However, in this case, there is no medical 
evidence that there is any pathology underlying the Veteran's 
insomnia or arm numbness other than mitral valve prolapse.  The 
requirement that a secondary disability be caused by a service-
connected disability is, in essence, a requirement that the 
secondary disability be a medical disorder that is separate and 
distinct from the underlying service-connected disability, with 
the secondary disorder being caused by the primary disorder.  In 
fact, the evidence submitted by the Veteran establish that arm 
numbness and insomnia, when present, were manifestations of 
mitral valve prolapse, and thus cannot constitute a medically 
separate disorder for which service connection on a secondary 
basis may be granted.  Rabideau, Brammer, supra.  

Given the lack of clinical evidence that the Veteran has 
complained of, reported, or sought treatment for insomnia since 
her service discharge, the claim for service connection for 
insomnia must also be denied on the basis that there are no 
current manifestations of a disability manifested by insomnia.  
Id.  

Finally, in reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claims for service 
connection for bilateral arm numbness and insomnia, the doctrine 
is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral arm numbness, to 
include as secondary to mitral valve prolapse, is denied. 

Entitlement to service connection for insomnia, to include as 
secondary to mitral valve prolapse, is denied.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


